DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Response to Amendment
Applicant’s amendments filed 17 November 2021 with respect to the specification have been fully considered and are deemed to overcome the previous objections. 

Response to Arguments
Applicant's arguments filed 17 November 2021 stating “Independent claims 1 and 15 have been amended to include subject matter of now-canceled claim 7. Claim 7 was not rejected as anticipated by Son. Thus, presently-amended claims 1 and 15 are not anticipated by Son” have been fully considered and they are persuasive.
Applicant’s arguments filed 17 November 2021 stating “As an initial matter, Applicant questions the Examiner’s reliance on the Kwon reference as the primary reference of the § 103 rejection in view of what is disclosed in Applicant’s specification. As best understood by Applicant, Kwon discloses a rotor lock device that utilizes pins and pin holes to restrict rotation of a rotor. See, e.g., Kwon at Abstract.1 Applicant’s specification addresses such a ‘locking mechanism’ and explains why such an arrangement is undesirable or inappropriate—especially in view of larger wind turbines that produce torques that could be ‘sufficient to prevent locking with [] pins’ or ‘cause damage to the pins preventing proper use.’ See Applicant's PG Pub. at ¶ [0003]. Applicant submits that one of ordinary skill in the art would not find it obvious to start with and modify Kwon’s rotor lock device in view of Applicant’s specification. As such, Applicant submits that it is improper to rely, in part, on Kwon to reject Applicant’s claims” have been fully considered but they are not persuasive. Initially, the Office respectfully notes that the previous proposed combination of Kwon in view of Canedo Pardo resulted in replacement of the pin / hole configuration of Kwon and, thus, the instant argument is not relevant to the previous proposed combination. In any case, the Office respectfully disagrees with the position that the claimed invention is necessarily limited by Applicant’s disclosed reasons for including various features.
Applicant's arguments filed 17 November 2021 stating “In other words, the Examiner proposes modifying Kwon to remove Kwon’s disclosed rotor locking mechanism. Such cannot be said to be a ‘substitution’—much less a ‘simple substitution.’ Instead, it is a complete restructure and redesign of Kwon that changes the basic principle under which Kwon was designed to operate (e.g., restricting the rotation of a rotor by inserting a discrete pin into a discrete pin hole)” have been fully considered but they are not persuasive. Initially, the Office respectfully notes that the proposed modification does not purport to “remove Kwon’s disclosed rotor locking mechanism” - rather, the proposed combination involves modification of the Kwon locking mechanism to use a meshing teeth configuration instead of a pin / hole configuration. Nevertheless, the basic principle under which the pin / hole configuration of Kwon is considered to provide locking is by achieving a physical obstruction from engagement of the pins with the holes. The proposed modification of Kwon results in use of an alternative engagement (i.e., meshing of teeth) that results in physical obstruction and, thus, preserves the basic principle of operation. Furthermore, the Office respectfully disagrees that substituting teeth for a hole(s) (Kwon - 511) and adding teeth to a pin (Kwon - 530) amounts to substantial restructure and redesign of Kwon. 
17 November 2021 stating “However, in Canedo Pardo, the ‘locking part of the yaw brakes is movable in a radial direction relative to the annular gear.’ See, e.g., Canedo Pardo at Abstract and ¶ [0038]. Thus, the Examiner’s proposed modification would require changing how Canedo Pardo’s locking part is designed to move with respect to the annular gear and engage with the annular gear. Such an alteration is more than a ‘substitution.’ It is a restructure and redesign of Canedo Pardo that changes the basic principle under which Canedo Pardo was designed to operate (e.g., moving a locking part radially to engage with an annular gear)” have been fully considered but they are not persuasive. The Office respectfully notes that Canedo Pardo is relied upon in the corresponding prior art rejection merely for the meshing engagement of teeth. The relative movement of Canedo Pardo is neither relied upon nor necessary to achieve the locking in the proposed combination - indeed, in general, meshing of teeth results in locking / physical obstruction regardless of the relative positions of the elements on which they are disposed. 
It is noted that Applicant’s disclosure at pg.9:ll.29-31 states “In other embodiments, the formations may not project radially outwards, but may project axially (such as in a crown gear), with the locking member having formations which also project axially to engage them”, and it is respectfully deemed that there are no limitations in claim 1 (or previous claim 7, which is incorporated into claim 1 by the instant amendment) that limit the claimed invention to the radially-oriented teeth configuration shown in Applicant’s Figure 2. However, such radially-oriented teeth configuration is specified by the limitations of claims 4 and 8. After consideration of the amended claims, the Office deems that there is no motivation found in Kwon or Canedo Pardo that would address the combination of limitations present in each of claims 4 and 8 since: (1) Kwon discloses that hole(s) 511 are disposed on an axially-facing surface of disc 510 and the pin 530 moves axially into and out of the hole(s) 511 and, thus, does not contemplate a radially-oriented meshing configuration; (2) Canedo Pardo discloses that the teeth project in the moving direction of the locking part 35 which, if applied to Kwon, would result in an axially-oriented meshing configuration.
The previous prior art rejection of claim 2 over Kwon in view of Canedo Pardo indicated that the previous prior art rejection of claim 1 was considered as including “the ‘restraining member’ is radially .
Claim Objections
Claims 12 and 14 are objected to because of the following informalities:   
In claim 12, line 3, “a” (before “periphery”) should be changed to --the-- (to improve the formality of the claim by imbuing proper antecedent basis practice - see claim 1 reciting “a periphery of the locking element”).
In claim 12, lines 4-5, “engagement formations of the restraining member engagement formations” should be changed to --of the teeth-- (to improve the formality of the claim by imbuing proper antecedent basis practice - see claim 1 reciting “the restraining member engagement formations comprise a set of teeth”).
In claim 14, line 1, “a” (before “wind turbine rotor”) should be changed to --the-- (note: see parent claim 1 reciting “a rotor of the wind turbine”).
In claim 14, line 2, “a” (before “rotor restraining apparatus”) should be changed to --the--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 9, the limitation recited as “the set of teeth” renders the claim indefinite since it is unclear if it is referring to one or both of “set of teeth [of restraining member]” (claim 1) and “set of teeth [of locking element]” (claim 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 6, 9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (KR 20140038614 A - hereafter referred to as Kwon; see IDS submission) in view of Canedo Pardo (US 2014/0133983; previously cited).

In reference to claim 1
Kwon discloses:
A rotor restraining apparatus for a wind turbine, comprising:
a locking element (510) associated with a rotor (400) of the wind turbine, a rotational axis of said rotor defining an axial direction, the locking element being at least part-circular in form, 
a restraining member (530),
wherein the restraining member is movable (see Figure 1 and par. [0043]) substantially along said axial direction between: 
(a) a non-restraining position; and (b) a restraining position,

Kwon does not disclose:
the locking element comprising a plurality of engagement formations disposed on a periphery of the locking element;
the restraining member comprising a plurality of engagement formations, wherein the restraining member engagement formations comprise a set of teeth projecting from the restraining member,
in the restraining position, the restraining member engagement formations are able to engage the locking element engagement formations;
and wherein at least a portion of the restraining member has an arcuate form that substantially matches a curvature of the locking element.

Canedo Pardo discloses:
a locking assembly for elements (i.e., nacelle and tower) of a wind turbine in rotational relationship, wherein the locking assembly comprises a ring element (i.e., gear 20) that includes a plurality of teeth and an arcuate element (35) comprising a plurality of teeth that engage with the plurality of teeth of the ring element; the arcuate element (35) is curved to match the ring element in order to ensure sufficient meshing of the teeth (see par. [0043]).


In this case, Kwon teaches that locking of relatively rotatable elements is achieved by engagement of a pin in a hole. As stated above, Canedo Pardo teaches that locking of relatively rotatable elements can be achieved by engagement of teeth. It would have been predictable to use the teeth of Canedo Pardo in Kwon because both result in a physical obstruction that prevents relative rotation between elements. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kwon to substitute the holes / pin configuration with an arcuate member having teeth on the “restraining member” that engage with teeth on the “locking element”. In performing such a modification, it would have been further obvious to match the curvature of the “restraining member” to the “locking element” in order to ensure sufficient meshing of the teeth.

Kwon in view of Canedo Pardo therefore addresses:
the locking element (Kwon - 510, as modified by Canedo Pardo to have teeth) comprising a plurality of engagement formations (Canedo Pardo - teeth) disposed on a periphery (i.e., a radially outer surface / portion - see Kwon Figure showing the hole(s) 511 as located at a radially outer portion of disc 510) of the locking element;
the restraining member (Kwon - 530, as modified by Canedo Pardo to be an arcuate member having teeth) comprising a plurality of engagement formations (Canedo Pardo - teeth), wherein the restraining member engagement formations (i.e., teeth) comprise a set of teeth projecting from the restraining member (Kwon - 530, as modified by Canedo Pardo to be an arcuate member having teeth),
in the restraining position, the restraining member engagement formations are able to engage (as in Canedo Pardo) the locking element engagement formations;
and wherein at least a portion of the restraining member has an arcuate form (see Canedo Pardo par. [0043] and Figure 3B; also note that Kwon disc 510 is annular and, thus, “a portion thereof” is arcuate) that substantially matches a curvature (note: there must be “at least a portion of the restraining member” that “substantial matches… a curvature of at least a portion of the locking element”, in some sense, since the proposed combination permits meshing engagement between “restraining member” and “locking element”) of the locking element (Kwon - 510, as modified by Canedo Pardo to have teeth).

In reference to claim 2 
Kwon in view of Canedo Pardo addresses:
The apparatus according to Claim 1, wherein the restraining member (Kwon - 530, as modified by Canedo Pardo to be an arcuate member having teeth) is elongated (due to it being arcuate) in a direction (i.e., the circumferential direction and/or transverse direction (left-to-right in Kwon Figure 2)) (note: strike-through text is ignored due to the presence of “or”) parallel to, a plane (i.e., the radial-circumferential plane defined by Kwon disc 510) of the locking element (Kwon - 510).

In reference to claim 3 
Kwon in view of Canedo Pardo addresses:
The apparatus according to Claim 1, wherein the restraining member (Kwon - 530, as modified by Canedo Pardo to be an arcuate member having teeth) extends through an arc (see Canedo Pardo par. [0043] and Figure 3A) substantially matching in shape to (note: Kwon plate 510 is a circle and, thus, “extends through an arc”; furthermore, there must be “substantial matching”, in some sense, in the proposed combination of Kwon and Canedo Pardo to permit achieving the meshing engagement therebetween resulting in the “restraining position” of claim 1) at least a portion of the locking element (Kwon - 510, as modified by Canedo Pardo to have teeth).

In reference to claim 5 
Kwon in view of Canedo Pardo addresses:
The apparatus according to Claim 1, wherein in the restraining position, the restraining member (Kwon - 530, as modified by Canedo Pardo to be an arcuate member having teeth) is disposed in a plane (i.e., a radial-circumferential plane in which the identified “restraining member” meshes with the identified “locking element”) of the locking element (Kwon - 510, as modified by Canedo Pardo to have teeth), in a position adjacent to said periphery of the locking element, and wherein in the non-restraining position, the restraining member is spaced from (due to the axial movement provided by Kwon driving unit 550)(note: the axial movement of Kwon is not altered in the proposed combination) the position in the plane of and adjacent to the periphery of the locking element.

In reference to claim 6
Kwon in view of Canedo Pardo addresses:
The apparatus according to Claim 1, wherein the locking element engagement formations (i.e., teeth) comprise a set of teeth projecting from the periphery (i.e., a radially outer portion of Kwon disc 510) of the locking element (Kwon - 510, as modified by Canedo Pardo to have teeth).

In reference to claim 9 
Kwon in view of Canedo Pardo addresses:
The apparatus according to Claim 6, wherein the number of teeth in the set of teeth are at least 3 (see Canedo Pardo Figure 3).

In reference to claim 11
Kwon in view of Canedo Pardo addresses:
The apparatus according to Claim 1 wherein the respective engagement formations comprise a rounded triangular profile (see Canedo Pardo Figure 3A)(note: a sharp-edge can appear rounded at a relatively increased magnification / scale).

In reference to claim 12
Kwon in view of Canedo Pardo addresses:
The apparatus according to Claim 1, wherein said locking element (Kwon - 510, as modified by Canedo Pardo to have teeth) comprises at least three engagement formations (see Canedo Pardo Figure 3A) of the locking engagement formations disposed on a periphery (i.e., a radially outer portion of Kwon disc 510) of the locking element; and said restraining member (Kwon - 530, as modified by Canedo Pardo to be an arcuate member having teeth) comprises at least three engagement formations (see Canedo Pardo Figure 3A) of the restraining member engagement formations, 
wherein, in said restraining position, the restraining member engagement formations are able to engage (see Canedo Pardo Figure 3A and Kwon Figure 1) the locking element engagement formations.

In reference to claim 13 
Kwon in view of Canedo Pardo addresses:
The apparatus according to Claim 1, wherein the number of locking element and restraining member engagement formations are at least 4 (see Canedo Pardo Figure 3A).

In reference to claim 14
Kwon in view of Canedo Pardo addresses:
A method of restraining a wind turbine rotor using a rotor restraining apparatus according to Claim 1, the method comprising:
rotating the locking element (Kwon - 510, as modified by Canedo Pardo to have teeth) to a position at which the locking element engagement formations permit axial movement (as in Kwon) of the restraining member engagement formations; and 
moving the restraining member (Kwon - 530, as modified by Canedo Pardo to be an arcuate member having teeth) substantially along said axial direction from the non-restraining position to the restraining position so that the restraining member engagement formations are able to engage the locking element engagement formations.

Allowable Subject Matter
Claim 15 is allowed.
The prior art neither anticipates nor renders obvious the combination of limitations recited in the claim that includes, at the least, “the restraining member engagement formations comprise a set of teeth projecting from the restraining member…, wherein the restraining member engagement formations comprise a gradient formed between said rear and front edges, so that the rear edge of the restraining member extends radially further inward than the corresponding front edge of the restraining member”.
Claims 4, 8, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745